Title: From George Washington to James Otis, Sr., 10 December 1775
From: Washington, George
To: Otis, James Sr.

 

Sir
Cambridge Decr 10. 1775

I this moment received from Mr Thomas Crafts the Letter you have Inclosed, from which It will appear, that some of the people who came out of Boston were Infected with the small pox—As this disorder should It spread may prove very disastrous & fatal to our army & the Country around it, I should hope that you will have such necessary steps taken as will prevent the infection’s being further communicated. I am Sir Your Most, &c.
